lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF DlSClPL|NARY COUNSEL, : No. 2315 Disciplinary Docket No. 3
Petitioner No. 132 DB 2016
n Attorney Registration No. 312765
V- (Out of State)
l\/|EGAN l\/|cCARTHY CLARK

Respondent

 

PER CUR|AM

AND NOW, this 17th day of Novem|oer, 2016, upon consideration of the
Recommendation of the Three-l\/|em|oer Panel of the Disciplinary Board, the Joint
Petition in Support of Discipline on Consent is granted. Respondent l\/|egan l\/|cCarthy
Clark is suspended on consent from the Bar of this Commonwealth for a period of six

months and she shall comply with all the provisions of Pa.R.D.E. 217.